                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 FLOYD McMURRAY,

        Plaintiff,
                                                     Case No. 1:20-cv-847
 v.
                                                     HONORABLE PAUL L. MALONEY
 UNKNOWN DUNNIGAN, et al.,

        Defendants.
 ____________________________/


                                         JUDGMENT

       In accordance with the Order entered on this date:

       IT IS HEREBY ORDERED that Judgment is entered.



Dated: July 8, 2021                                         /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
